DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-15-2021 has been entered.

Information Disclosure Statement
 37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the  If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material (emphasis added).  (See also MPEP 609.04(a), II).

The information disclosure statement filed 7-15-2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the US Office Actions, listed under the “Non-Patent Literature Documents,” are not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Applicant’s 7-15-2021 amendment was received.  No changes in the claims were presented.  As such, the discussion on Pg. 2 of the 5-12-2021 Notice of Allowance remains true. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Claims were interpreted under 35 USC 112(F), as detailed in the 9-30-2020 Non-Final. 

The closest prior art is US 2013/0326881 to Blatter.  Blatter does not teach a pivoting head being configured to receive a razor cartridge because the razor cartridge in Blatter does pivots.  In other words, Blatter does not teach both a pivoting head and a razor cartridge.   In addition, while Blatter teaches that it is known to provide a delivery channel that imparts a restoring or biasing force (which would provide a torque) that can be supplemented by a the force of a spring.  However, Blatter does not teach a ratio of  (i) a sum of said first and second  biasing torques divided by said angular deflection in radians of said pivoting head to (ii) said second biasing torque divided by said angular deflection in radians of said pivoting head with said pivot benefit delivery connection severed is greater than 2:1.

US 3,935,639 to Terry teaches that it is known to provide a pivoting head (see Terry Figs. 1-2, #16 supporting structure) that receives a razor cartridge (see Fig. 1, #12).  However, Terry does not teach a benefit delivery member providing a torque in combination with a spring member providing a torque and the claimed ratio. 

In other words, while it is known to arrive a delivery member and a spring biasing the razor cartridge, the prior art uncovered during the prior art searches is silent as to the ratio of biasing torques.  As such, there is not motivation found in the prior art to 

Claims 2-3, 8-11, and 14-20 are allowed by virtue of their dependence to Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724